SEAMAN, District Judge.
The question certified is one of difficulty, in the absence of any definition by the supreme court of Wisconsin of the term wearing apparel as employed in the statute (Rev. St. § 2982) exempting “all wearing apparel of the debtor and his family,” and in view of the diversity of decisions in other jurisdictions on the inquiry whether a gold or silver watch is included in such designation of exemptions. See cases pro and con collated in 12 Am. & Eng. Enc. Law (2d Ed.) 117, 118. The bankruptcy act adopts the exemptions of the state statute, which includes their construction by the supreme court of the state, and the rulings of that court are uniform in favor of the utmost liberality for such interpretation. Heath v. Keyes, 35 Wis. 668, 672; Cunningham v. Brictson, 101 Wis. 378, 383, 77 N. W. 740. In the well-considered case, In re Steele, 2 Flip. 324, Fed. Cas. No. 13,346, it is held that a watch usually carried upon the person of the debtor constitutes wearing apparel, within the exemption statute; and this view is approved in Stewart v. McClung, 12 Or. 431, 8 Pac. 447, and in Brown v. Edmonds (S. D.) 59 N. W. 731. Without attempting to review the authorities one way and the other upon this point, I am of opinion that such construction is in accord with the Wisconsin doctrine, and should be adopted here. It is true that Judge Hopkins, of the Western district of Wisconsin, held otherwise in an early case in bankruptcy under the act of 1867 (In re Graham, 2 Biss. 449, Fed. Cas. No. 5,660), but without discussion in the opinion, or reference to the authorities in Wisconsin or elsewhere; and, however persuasive as a ruling by that eminent judge, it cannot be regarded as controlling in the light of later interpretations. In reference to the “Masonic uniform,” it appears to be owned for occasional wearing apparel, and the statute imposes no requirement or “ordinary and usual” service. If so held in good faith, the exemption applies. Vide Frazier v. Barnum, 19 N. J. Eq. 316. Let the exemptions be allowed accordingly.
NOTE. Since filing tbe foregoing opinion, the case of Sellers v. Bell, 36 C. C. A. 502, 94 Fed. 801, 811, has come to my notice; and. tbe circuit court of appeals, Fifth circuit, therein holds that a watch, is exempt, within the statutory designation of wearing apparel.